DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 10-12 have been amended as per the amendment filed on 5/12/2022.

Currently Claims 1-18 are pending and prosecuted.


Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1 and 10.

Dai, US Patent Publication 2016/0343331, discloses a gate driver on array (GOA) circuit (Figure 4; [0038]; [0060]; scan driving circuit comprising a plurality of GOA driving circuit), comprising: a plurality of cascaded GOA units ([0038]; [0060]; plurality of GOA units which are cascade connected), wherein a nth GOA unit comprises a pull-up control module, a pull-up module, a cascade module, a pull-down module, a pull-down maintenance module, and a bootstrap capacitor, and n is a positive integer (Figure 4; [0038-0058]; [0060]; a nth GOA, as seen in Figure 4, comprising of a pull-up control part 100 (pull-up control module), pull-up part 200 (pull-up module), transfer part 300 (cascade module), first pull-down part 400 (pull-down module), pull-down holding part 600 (pull-down maintenance module), and bootstrap capacitor part 500 (a bootstrap capacitor)); wherein the pull-down maintenance module is configured to maintain a potential of a current-stage control signal, and the pull-down maintenance module comprises a first inverter (Figure 4; [0038-0058]; [0060]; the pull-down holding part 600 is configured to maintain a potential of node Q(n) (current-stage control signal). Pull-down holding part 600 comprises of a first pull-down holding module 601 and a second pull-down holding module 602, both of which are considered as inverters); wherein the first inverter comprises an eleventh switching transistor, a twelfth switching transistor, a thirteenth switching transistor, a fourteenth switching transistor, a fifteenth switching transistor, and a sixteenth switching transistor (Figure 4; [0038-0058]; [0060]; transistors T51, T52, T53, T54, T55, T74, T73). However Dai does not disclose a drain of the eleventh switching transistor, a drain of the twelfth switching transistor, a gate of the thirteenth switching transistor, and a drain of the sixteenth switching transistor are all connected to a first node, a drain of the thirteenth switching transistor, a drain of the fourteenth switching transistor, and a drain of the fifteenth switching transistor are all connected to a second node, a source of the twelfth switching transistor, a source of the fourteenth switching transistor, a source of the fifteenth switching transistor, and a source of the sixteenth switching transistor are all connected to a low-potential signal, and a gate of the fifteenth switching transistor and a gate of the sixteenth switching transistor are both connected to a second potential signal, wherein a phase of the first potential signal and a phase of the second potential signal are opposite.

Dai, US Patent Publication 2016/0275886, discloses a gate driver on array circuit with a similar pixel circuit as seen in Figures 3, 4, and 5. However, Dai does not disclose a drain of the eleventh switching transistor, a drain of the twelfth switching transistor, a gate of the thirteenth switching transistor, and a drain of the sixteenth switching transistor are all connected to a first node, a drain of the thirteenth switching transistor, a drain of the fourteenth switching transistor, and a drain of the fifteenth switching transistor are all connected to a second node, a source of the twelfth switching transistor, a source of the fourteenth switching transistor, a source of the fifteenth switching transistor, and a source of the sixteenth switching transistor are all connected to a low-potential signal, and a gate of the fifteenth switching transistor and a gate of the sixteenth switching transistor are both connected to a second potential signal, wherein a phase of the first potential signal and a phase of the second potential signal are opposite.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699